41 A.3d 711 (2012)
Daniel Todd MATTHEWS,[1] Respondent Below-Appellant,
v.
Cassandra BROWN, Petitioner Below-Appellee.
No. 492, 2011.
Supreme Court of Delaware.
Submitted: March 15, 2012.
Decided: April 11, 2012.
Before STEELE, Chief Justice, HOLLAND, and RIDGELY, Justices.

ORDER
This 11th day of April 2012, upon consideration of the briefs of the parties, it appears to the Court that the judgment of the Family Court should be affirmed on the basis of its August 18, 2011 decision.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Family Court is AFFIRMED.
NOTES
[1]  The Court sua sponte assigned pseudonyms to the parties by Order dated September 16, 2011. Supr. Ct. R. 7(d).